Title: To Thomas Jefferson from Caesar A. Rodney, 21 April 1801
From: Rodney, Caesar A.
To: Jefferson, Thomas



Honored & Dear Sir,
Wilmington April 21st. 1801.

The ardent wishes of the friends of the revolution have been realized in the exaltation of yourself who laid the corner stone & who has ever been a firm & uniform supporter of its principles to the Presidential chair. The universal joy diffused over the whole face of the Country on this happy event is better felt than described. I believe among all who rejoiced none experienced more heartfelt satisfaction than myself. Already has the curtain dropped over a system of political persecution more hard & more intolerable than that of the Roman See or the inquisition of Spain. Those who were wasps yesterday have been deprived  of their stings. Like a Talisman in the Arabian Mythology you have paralyzed all the creatures of the plan of Espionage, all the actors in the cruel drama or rather tragedy of political intolerance. Under the mild rays of your administration I flatter myself that all those clouds which have so long overcast our political horizon will be dissipated, that the vessel of State with her helm under your guidance will sail down the current of time blest with a favouring breeze & a clear serene skye. I hope to see the hatchet of party oppression & proscription buried & the calumet of reconciliation resumed. I wish in the honest sincerity of my heart in your own language to see equal justice done to all men. Of your speech delivered at your installation & which may be considered as the index to the system you mean to pursue as the chart by which the bark of government is to be directed, it is impossible to speak in terms of panegyric too lofty. It will be recurred to hereafter as a Magna Carta in politics. I must confess myself not less pleased with the comment given by the acts of administration on the text.
We are about to support Mr. Dickenson as Governor of this State. He has at lenth consented to be a candidate & the prospect of carrying him daily brightens. On mentioning the name of this venerable patriot excuse me for suggesting that altho’ I know he would decline the acceptance of any office under the Genl. Government on account of his inferiority, yet I have it from him & communicate it confidentially that he would be pleased at having some dignified station offered to him. I suggested this to Col: Burr as he passed thro’ to Washington who approved the idea. A mark of confidence of this kind known before the election which is in Octobr. would add to his popularity.
In the County of Kent we are very sanguine of success this year & if so shall send you a good whig as a senator next winter, as that County holds the ballance & its weight will turn the scale. A single senator being so important at this juncture to give strenth to your administration you may rest assured that every nerve will be exerted with a veiw to that object—With sentiments a great regard & esteem I remain Hond & Dr. Sir
Your Most Obt Sevt & Friend

Caesar A Rodney

